Order entered October 4, 2018




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-18-00269-CV

                              IN RE TONY RAMJI, Relator

                Original Proceeding from the 191st Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-06945

                                         ORDER
                     Before Justices Lang-Miers, Fillmore, and Stoddart

       Based on the Court’s opinion of this date, we GRANT the agreed motion to dismiss,

DENY relator’s motion for rehearing as moot, and DISMISS this original proceeding.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE